[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: DEFENDANT'S NOTION FOR INJUNCTION (NO. 103)
The defendant has not filed a counterclaim setting forth a cause of action against the plaintiff and seeking affirmative relief. The defendant seeks relief which is outside the facts as alleged in the plaintiff's complaint and the claim for damages in the defendant's ad damnum. Therefore, the defendant's motion for injunction is denied.
JOHN W. MORAN, JUDGE